IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


GERMANTOWN CAB COMPANY,                : No. 509 EAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
PUBLIC UTILITY COMMISSION,             :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of March, 2015, the Petition for Allowance of Appeal is

DENIED.